HOUGH, J. J.:
Epitomized Opinion.
In this case the validity and priority of two coal leases are involved. The above plaintiffs were lessees of a duly executed but unrecorded coal lease, the above defendants were transferees of a properly executed but subsequently recorded lease of the same property. Other defendants were the owners of the property and the lessors in both leases.
The case was submitted in the court of appeals upon the pleadings, transcripts of the testimony and other proof, and judgment was rendered in favor of the above defendant, it being found that they were purchasers of the lease in good faith, without knowledge on their part of the existence of the prior lease owned hy said plaintiffs. The Supreme Court held;
1. That it was evident from the extracts of the testimony, and admissions, that Rochester and his conferees, had actual notice of the existence of the prior lease, and its findings were in this respect contrary to and inconsistent with the conceded and undisputed facts appearing upon the face of the record in this particular.
2. Defendants could not he entitled to protection under 8543 GC. for while they may have believed the former lease was cancelled and void, it does not appear that they had “no knowledge of the existence of such former.....instrument.”
The- judgment of the court of appeals was reversed and the case remaded to the Court of Appeals.